Case 1:19-cv-25331-BB Document 9-2 Entered on FLSD Docket 02/12/2020 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                        MIAMI DIVISION
                                  CASE NO.: 1:19-cv-25331-BB
                                 AT LAW AND IN ADMIRALTY


 DALE BLANCHARD,
        Plaintiff
 v.
 CARNIVAL CORPORATION
 d/b/a CARNIVAL CRUISE LINE

        Defendant.
 _________________________________/
                                     ATTACHMENT B
                           JOINT CONSENT TO JURISDICTION BY A
                            UNITED STATES MAGISTRATE JUDGE

        In accordance with the provisions of Title 28, United States Code, Section 636(c), the

 undersigned Parties to the above-captioned civil matter, by and through their undersigned counsel,

 hereby voluntarily consent to have a United States Magistrate Judge decide the following matters

 and issue a final order or judgment with respect thereto.

 1. Motions for Costs                                        Yes _____ No __x__
 2. Motions for Attorney’s Fees                              Yes _____ No __x__
 3. Motions for Sanctions or Contempt                        Yes _____ No __x__
 4. Motions to Dismiss or for Judgment on the Pleadings      Yes _____ No __x__
 5. Motions for Summary Judgment                             Yes _____ No __x__


 Dated this 12th day of February 2020

 Respectfully submitted,

   By: s/ _Christopher B. Smith_______             By: s/ Thomas Briggs_____________
   John H. Hickey, Esq. (FBN 305081)               Lauren Levitt, Esq. (FBN 1011030)
   hickey@hickeylawfirm.com                        llevitt@maselaw.com
   Christopher B. Smoth, Esq. (FBN 121925)         froberts@maselaw.com
   csmith@hickeylawfirm.com                        filing@maselaw.com


                                                  1
Case 1:19-cv-25331-BB Document 9-2 Entered on FLSD Docket 02/12/2020 Page 2 of 2

   mrodriguez@hickeylawfirm.com         Thomas A. Briggs, Esq. (FBN 663034)
   HICKEY LAW FIRM, P.A.                tbriggs@maselaw.com
   1401 Brickell Avenue                 rcoakley@maselaw.com
   Suite 510                            MASE, MEBANE & BRIGGS, P.A.
   Miami, FL 33131                      2601 South Bayshore Drive
   Tel. (305) 371-8000                  Suite 800
   Fax: (305) 371-3542                  Miami, FL 33133
   Counsel for Plaintiff                Telephone: (305) 377-3770
                                        Facsmile: (305) 377-0080
                                        Attorneys for Defendant




                                       2
